Citation Nr: 1220191	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-38 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in part, denied service connection for hypertension, GERD, COPD and a left knee disability.

In April 2012, the Veteran testified at a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

The issue of whether new and material has been submitted to reopen a claim for entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for COPD, to include as secondary to service-connected disabilities  and service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years thereafter, and any current hypertension disability is unrelated to service or a disease or injury of service origin, and is not proximately due to or aggravated by a service-connected disability.

2.  The competent evidence shows that the Veteran's GERD was aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include on a secondary basis to service-connected PTSD and diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for GERD to include as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's claim for GERD, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for GERD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Regarding the Veteran's claim for hypertension, the RO provided notice to the Veteran in an August 2006 letter, prior to the date of the issuance of the appealed June 2007 rating decision.  The August2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the Veteran's claims.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Pertinent medical evidence associated with the claims file consists of service, VA treatment and private records, and the Veteran's August 2010 VA examination.  

The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service that is not demonstrated in this case.  See Hunt v. Derwinski, 1 Vet .App. 292, 296   (1991); see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286   (1994).

Given the plain meaning of 38 U.S.C. § 1153, and the purposes of veterans disabilities laws, we hold that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)].

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

Laws and Regulations

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600 -42608 (2002).  On October 13, 2009, the VA announced a decision to establish presumptive service connection for three conditions, including ischemic heart disease.  A proposed rule adding these three conditions to VA's list of presumptive diseases was published in the Federal Register on March 25, 2010, 75 Fed. Reg. 14,391. 

For purposes of this regulation, the term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  (See Nehmer Training Guide, February 10, 2011)

Service connection can be granted for certain diseases, including hypertension, if manifest to a compensable degree within one year of separation from active service. Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Factual Background and Analysis

The Veteran contends that his hypertension is secondary to, or has been aggravated by his service-connected diabetes mellitus and/or post-traumatic stress disorder.

The Veteran's service treatment records are negative for any findings of hypertension.  Blood pressure readings during service were as follows: 130/70 (entrance examination in October 1964) and 120/80 (separation examination in August 1968).

The Veteran underwent an Agent Orange Physical examination in January 2005.  The examiner provided a diagnosis of hypertension but noted that he explained to the Veteran that at the present time, "his medical problems did not seem to have any linked problem with Agent Orange".

The Veteran underwent a VA examination in August 2010.  The examiner noted that the Veteran was diagnosed with hypertension 15 years ago.  The diagnosis was essential hypertension.  The examiner determined that the Veteran's current hypertension was not caused or aggravated by his service-connected PTSD or diabetes mellitus.  The examiner noted that there was no medical literature that documented that PTSD caused or aggravated hypertension.  PTSD may temporarily worsen symptoms but there was no documented studies that stated that PTSD caused permanent problems that would lead to a diagnosis of hypertension.  The examiner noted that there have been some speculative reports but those were only speculation and without firm documented evidence as to cause and effect.  As per the medical literature, diabetes does not cause hypertension unless the patient's kidney is severely damaged (on dialysis).  The Veteran's basic metabolic profile revealed normal renal function. 

At the Veteran's April 2012 hearing, the Veteran testified that his social worker thought that his hypertension might be related to his anger management while his doctors felt that it might be hormonal.  His representative also noted that the Veteran's PTSD and diabetes mellitus could be a contributory or causal factor in the Veteran's hypertension.

Based upon the evidence of record, the Board finds that the Veteran's hypertension is not shown to have been incurred as a result of any established event, injury, or disease during active service, is not shown to be related to, or aggravated by his service-connected diabetes mellitus or PTSD, nor has it been manifest within one year of the Veteran's discharge from service.  

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).

Exposure to Agent Orange is conceded in this case, as service personnel records show that the Veteran did serve in the Republic of Vietnam.  However, the Veteran's diagnosed hypertension is not an enumerated disease associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2011); and, in fact, has recently been specifically excluded as a disease resulting from herbicide exposure.  Consequently, the Veteran's claim must be denied on this basis.  The regulations governing presumptive service connection for Agent Orange do not, however, preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee, supra.  Accordingly, the Board will proceed to evaluate the Veteran's claims under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

There is a current diagnosis of hypertension; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological or aggravational connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of hypertension during service or for over 27 years thereafter.  The first post-service evidence of hypertension was noted at the August 2010 VA examination when the VA examiner noted that the Veteran had been diagnosed with hypertension 15 years ago.  A review of the post-service VA medical records reflect that at no time prior to 1995 did the Veteran provide a history of hypertension, despite ample opportunities to do so.  Also, none of the VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

Additionally, this is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current hypertension and the Veteran's military service or his service-connected diabetes mellitus or PTSD.  In fact, the only opinion addressing the etiology of the Veteran's hypertension disability weighs against the claim as the August 2010 VA examiner concluded that the Veteran's current hypertension was not caused or aggravated by his service-connected PTSD or diabetes mellitus.  The examiner noted that PTSD may temporarily worsen symptoms but there was no documented studies that stated that PTSD caused permanent problems that would lead to a diagnosis of hypertension.  Additionally, diabetes does not cause hypertension unless the patient's kidney is severely damaged and the Veteran's basic metabolic profile revealed normal renal function.

The August 2010 VA examiner's opinion constitutes the only opinion to address the relationship between the Veteran's current hypertension disability and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a hypertension disability and service, to include his service-connected diabetes mellitus and PTSD disabilities by way of etiology or aggravation.

As there is no competent opinion linking the current disability to service or a service-related disability, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for hypertension.

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his hypertension disability is related to his service-connected diabetes mellitus and PTSD.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.



II.  Entitlement to service connection for GERD, to include as secondary to PTSD.

Factual Background and Analysis

The Veteran contends that his current GERD was the result of being exposed to hazardous materials during his service in Vietnam.  In the alternative, the Veteran and his wife have noted that the Veteran's stress levels exacerbated his GERD condition.

The Veteran's service treatment records are negative for complaints or treatments related to GERD or stomach ailments.

The Veteran underwent a VA examination in August 2010.  He reported that he developed acid reflux disease since 1974 and has experienced heartburn, reflux and indigestion on an almost daily basis.  The diagnosis was GERD with esophagitis.  The examiner determined that the Veteran's acid reflux disease with esophagitis was not caused by his service-connected PTSD but that it was at least as likely as not aggravated by his service-connected PTSD.  The examiner noted that GERD was a chronic disease without any particular cause and that medical data had shown that 80 percent of GERD was caused by a hiatal hernia.  Psychological stress including PTSD, however, increases or aggravates the severity of the disease.

In January 2011, the August 2010 VA examiner added an addendum opinion as he noted that this was a clarification opinion regarding the Veteran's GERD and its relation to his PTSD.  The examiner again noted that the Veteran's GERD was aggravated by his PTSD.  He had a history of GERD for a prolonged period of time since 1974 and also reported acid reflux, indigestion, heartburn and dyspepsia on a daily basis since 1974.  The examiner did not know how long he had PTSD as "only a psychiatrist could" tell this.  As the Veteran had symptomatology due to his GERD on a daily basis, it was not possible for the examiner to estimate the baseline manifestation of his GERD associated with his PTSD.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for GERD as secondary to the Veteran's service-connected PTSD is warranted.  In support of this conclusion, the Board notes that the August 2010 VA examiner determined that the Veteran's GERD was more than likely aggravated by PTSD.  

Moreover, although the same examiner concluded that it was less likely than not that the Veteran's GERD was caused by his service-connected PTSD, the Board notes that there is a distinct difference between cause and aggravation.  As noted above, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen, supra, for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  

Additionally, there is no contrary medical evidence of record that indicates that the Veteran's service-connected PTSD did not exacerbate his GERD. 

In light of the totality of the evidence of record, and affording all reasonable doubt to the Veteran, the Board finds the Veteran's claim for secondary service connection is adequately supported.  38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted on a secondary basis.  38 C.F.R. § 3.310. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities is denied.

Entitlement to service connection for GERD, to include as secondary to PTSD is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for degenerative joint disease of the left knee, the Board notes that the Veteran's service treatment records demonstrate that in April 1967, he presented with complaints of pain after trauma to his left knee.  

In September 1974, the Veteran presented with complaints of pain to the anterior aspect of his left knee that he has developed over the past 8 years.  The diagnosis was osteochondritis of the tibial tuberosity of the left knee.

The Veteran underwent a VA examination in August 2009.  The diagnosis was degenerative joint disease of the left knee with old Osgood-Schlatters disease.  The examiner opined that the Veteran's left knee disability was less likely than not caused by or a result of injury while in service.  The examiner's review of the claims file only indicated one occurrence of knee trauma treatment in service and it would appear that this injury was self-limiting in nature.  There were also no chronic complaints of knee pain noted in the Veteran's medical record.  The Veteran also had Osgood-Schlatters disease.  The examiner noted that Osgood-Schlatters disease symptoms disappear after adolescence.

In a November 2009 VA treatment note, the treating physician noted that an MRI demonstrated minor degenerative changes of the left knee and evidence of Osgood-Schlatters disease.  The Veteran reported that he did not have any problems with his knees prior to boot camp where he was forced to do repetitive squats and thrust movements.  The physician noted that since the Veteran was 19 at the time, it was as equally likely as not that without complete ossification of the tibial tubercle, this condition was aggravated by his previous service condition although Osgood-Schlatter's disease was traditionally considered a "growing pain".

The Board notes that the August 2009 VA examiner determined that it was less likely than not that the Veteran's left knee arthritis was not related to service.  He did not however, address whether as to whether any left knee disability clearly and unmistakably preexisted service and was not aggravated beyond its natural progression during service.  

While his October 1964 enlistment examination did not disclose any preexisting knee disability, the August 2009 VA examination and November 2009 VA treatment note indicated that the Veteran had Osgood-Schlatters disease.  Osgood-Schlatters disease is considered a congenital defect. 

While veterans are not awarded service connection for congenital defects, see 38 C.F.R. § 4.9 (2011), service connection can be granted for a superimposed injury or disease caused by service or for a preexisting disease considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306.  This represents another theory of compensation in addition to the Veteran's claim than any current degenerative joint disease of the left knee is due to his service injury.

Additionally, the November 2009 VA physician noted that it was likely that the Veteran's left knee condition "was aggravated by his previous service condition".  

Regarding the Veteran's claim for COPD, The Veteran's service treatment records demonstrate that in March 1965, he presented with a headache, sore throat and couch and was diagnosed with acute respiratory disease and pneumonia.  

The Veteran underwent a VA examination in May 2007.  The VA examiner provided a diagnosis of COPD, but no etiology was given.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a left knee disability and COPD, and that further medical examinations and opinions in connection with these claims are warranted.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current left knee disability.  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disorder is related to the symptoms the Veteran experienced in service.  The examiner is to consider whether any current left knee disability is affected by Osgood-Schlatters syndrome, and if so, then whether the Osgood-Schlatters syndrome clearly and unmistakably preexisted service and was not aggravated by service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case and such review should be documented in the report of the examination.  Adequate reasons and bases are to be provided with the opinion.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

3.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any current COPD disability.  All indicated tests and studies are to be performed.  An opinion should be provided as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran developed a COPD disability as a result of a verified event during active service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case and such review should be documented.  Adequate reasons and bases are to be provided with the opinion.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

4.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


